Conviction for burglary; punishment, five years in the penitentiary.
The testimony for the state shows a large number of witnesses testifying to facts which clearly make out a case of burglary against this appellant. This testimony was opposed by that of appellant himself and by the introduction of a number of pictures claimed by defense counsel to show the impossibility of the story told by the state witnesses of appellant's flight from the burglarized building. We think the testimony amply sufficient to justify the finding of the jury. We do not find in the record any bills of exception. There was an exception taken to the charge of the court based upon the proposition that in defining a breaking the court made use of an illustration, which to appellant's mind was a reference to the facts in this case. We do not think so. The illustration was apt, and in its terms applicable to any case where the burglary was by the breaking down of a wall or the breaking of a hole in the wall. The attempted bill of exception to remarks of state's counsel is not approved by the court, and in such condition cannot be considered.
Finding no error in the record, the judgment will be affirmed.
Affirmed.